PER CURIAM.
We conclude that the ruling of the trial judge in this case should be affirmed upon the authority of Smith v. Rheinstrom, 13 C. C. A. 261, 65 Fed. 984, decided by the circuit court of appeals for the Sixth circuit. According to that decision, importations quite similar to those in the present case, and containing about the same percentage of alcohol, were properly classified as an “alcoholic compound,” because falling within the meaning of that term by common acceptation. We do not feel justified, upon doubtful considerations of the true meaning of the term, to place a different construction upon it. The judgment is affirmed.